IN THE COURT OF APPEALS OF IOWA

                                    No. 14-0351
                             Filed December 24, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WAYNE DAVID LONES JR.,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Cerro Gordo County, Annette L.

Boehlje, Judge.



       Defendant appeals from the sentence imposed following his guilty plea to

driving while his license was revoked. AFFIRMED.



       David A. Kuehner of Eggert, Erb, Mulcahy & Kuehner, P.L.L.C., Charles

City, for appellant.

       Thomas J. Miller, Attorney General, Martha E. Trout, Assistant Attorney

General, and Carlyle Dalen, County Attorney, for appellee.



       Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                         2



MCDONALD, J.

       Wayne Lones pleaded guilty to driving while his license was revoked, in

violation of Iowa Code section 321J.21 (2103). Sentencing for that offense was

set concurrent with sentencing for another charge—operating while under the

influence, third offense (“OWI”). For the offense of driving while revoked, the

district court sentenced Lones to a term of incarceration not to exceed one year

to run concurrent to his sentence for OWI.       On appeal, Lones contends the

district court’s stated reasons for imposition of sentence related only to Lones’

conviction for OWI and that the district court did not state reasons for imposition

of the sentence for driving while revoked.

       We conclude the district court provided sufficient reasons for imposition of

the challenged sentence as part of an overall sentencing plan. See State v.

Hennings, 791 N.W.2d 828, 838 (Iowa 2010) (“‘[I]t is apparent to us that the

district court ordered the defendant to serve his sentences . . . as part of an

overall sentencing plan.’” (citation omitted)); State v. Bell, No. 13-0902, 2014 WL
2342461, at *2 (Iowa Ct. App. May 29, 2014) (relying on Hennings and affirming

imposition of sentences where there was “no explicit connection between [the

court’s] sentencing plan as a whole and its decision to impose the . . . sentence”);

but see Bell, 2014 WL 2342461, at *3 (McDonald, J., dissenting) (reconciling

Hennings); State v. Gasaway, No. 13-0458, 2014 WL 251906, at *3 (Iowa Ct.

App. Jan. 23, 2014) (distinguishing Hennings); State v. Scott, No. 12-1531, 2013
WL 2146226, at *3 (Iowa Ct. App. May 15, 2013) (Danilson, J., concurring

specially) (concluding Hennings is inconsistent with the Iowa Rules of Criminal
                                        3



Procedure and prior cases). In reaching this conclusion, we rely in part on the

written judgment and sentence, which provides the challenged sentence was

imposed for “the protection of society and rehabilitation of Defendant.” See State

v. Thompson, ___ N.W.2d ___, ___, No. 13-1764, 2014 WL 7003808, at *3 (Iowa

2014) (stating the district court can satisfy Iowa Rule of Criminal Procedure

2.23(3)(d) by “by orally stating the reasons on the record or placing the reasons

in the written sentencing order”).    The sentence is affirmed without further

opinion. See Iowa Ct. R. 21.26(1)(a), (e).

      AFFIRMED.